PER CURIAM.
Defendant was convicted of criminal activity in *449drugs, OES 167.207, and ex-eonviet in possession of firearms, OES 166.270, and lie appeals. He claims insufficiency- of evidence to support the. convictions. In this context we view the - evidence in the light most favorable to the,state. State v. Nix, 7 Or App 383, 386, 491 P2d 635 (1971).
Defendant and his wife were the sole occupants of the house in question. Officers came there to search for drugs, pursuant to a valid warrant. Defendant, upon ascertaining the purpose of the officers, resisted their entry, which they then forced. They found narcotics hidden in several places in the home, and five revolvers hidden in three separate places. Defendant, an ex-convict, made inculpatory and exculpatory statements concerning these items. Taken together, the statements and the circumstances warranted the inference that defendant knowingly possessed and exercised control of the items forming the basis for convictions. State v. Neel, 8 Or App 142, 147, 493 P2d 740 (1972).
Affirmed.